ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_03_FR.txt.         DÉCLARATION DE M. LE JUGE SKOTNIKOV

 raduction]

1. Bien qu’ayant voté en faveur de tous les points du dispositif de
rrêt, je ne partage pas pleinement l’interprétation que fait la Cour du
 tut du fleuve Uruguay de 1975.
J’estime bien entendu, comme la Cour, que la Partie qui projette les
tivités visées à l’article 7 du statut de 1975, à savoir « de construire de
 uveaux chenaux, de modifier ou d’altérer de manière significative les
enaux existants ou de réaliser tous autres ouvrages suffisamment impor-
nts pour affecter la navigation, le régime du fleuve ou la qualité de ses
ux », doit s’acquitter d’un certain nombre d’obligations énoncées aux
 icles 7 à 12 du statut de 1975 (obligations d’informer, de notifier et, en
s d’objections, de négocier). Je souscris à la conclusion de l’arrêt selon
quelle l’Uruguay a violé ses obligations d’informer, de notifier et de
gocier (arrêt, par. 158).
2. Je ne saurais cependant souscrire à la logique adoptée par la majo-
é, suivant laquelle l’Uruguay avait le droit, après la fin de la période de
gociation, de procéder à la construction de l’usine au lieu de soumettre
 a Cour le différend l’opposant à l’Argentine, conformément à l’ar-
le 12 du statut de 1975. Au paragraphe 154 de l’arrêt,
   « [l]a Cour observe que la prétendue « obligation de non-construc-
   tion », qui pèserait sur l’Uruguay entre la fin de la période de négo-
   ciation et la décision de la Cour, ne figure pas expressément dans le
   statut de 1975 et ne découle pas davantage de ses dispositions ».
 , selon moi, une « obligation de non-construction » découle bien des
 positions du statut, ainsi que de l’objet et du but de celui-ci.
3. Les articles 7 à 12 du statut de 1975 ont clairement pour objet de
évenir toute action unilatérale qui serait contraire aux dispositions de
nd de cet instrument et, partant, d’éviter qu’il ne soit porté atteinte aux
oits de chacune des Parties tout en protégeant leur cours d’eau partagé.
où les obligations d’informer, de notifier et de négocier. Il est donc tout
fait logique que, si les Parties ne sont toujours pas parvenues à un
cord au terme de leurs négociations, l’Etat à l’origine du projet puisse
 t l’abandonner purement et simplement, soit demander à la Cour,
nformément à l’article 12 du statut de 1975, de résoudre le différend.
nsi, aucune des Parties ne subit de préjudice et le cours d’eau partagé
ntinue d’être protégé.
4. Selon l’interprétation donnée dans l’arrêt, au contraire, les Parties
  lorsqu’elles ont adopté le statut — auraient été d’accord pour envisa-
r qu’un tel préjudice puisse se produire, étant entendu qu’il pourrait
suite y être remédié par une décision de la Cour.

                                                                       122

On ne saurait toutefois présumer que les Parties sont convenues d’un
  arrangement, celui-ci étant incompatible avec l’objet et le but du statut
  fleuve Uruguay tels que définis à l’article premier (« l’utilisation ration-
lle et optimale du fleuve »). Il n’y a rien de « rationnel » et d’« optimal »
prévoir dans le statut la possibilité de causer un dommage au fleuve et
engager des dépenses à fonds perdus en construisant de nouveaux che-
 ux et autres ouvrages (en violation des obligations de fond découlant
  statut) pour les détruire par la suite.
5. Selon moi, l’article 12 du statut de 1975 ajoute à la clause compro-
 ssoire classique figurant à l’article 60 l’obligation pour chacune des
 rties de saisir la Cour pour régler tout différend relatif aux activités
 ées à l’article 7. Cela ressort clairement du libellé de l’article 12 :

   « [s]i les parties n’aboutissent pas à un accord dans un délai de cent
   quatre-vingts jours à compter de la communication visée à l’ar-
   ticle 11, la procédure indiquée au chapitre XV [à savoir l’article 60] est
   applicable » (« se observará » en espagnol) (les italiques sont de moi).
6. Or, l’interprétation de la Cour (arrêt, par. 137) vide de son sens
rticle 12. Celui-ci n’aurait en effet pas lieu d’être s’il avait simplement
ur objet de déclencher la procédure prévue à l’article 60, à laquelle les
rties peuvent toujours recourir directement.
7. Selon l’arrêt (par. 154), la Cour ne pouvant pas « autoriser » les acti-
és projetées, seule la Partie qui formule des objections peut la saisir en
rtu de l’article 12. Cela est manifestement en contradiction avec l’ar-
le 60 — qui entre en application à cause de l’obligation de saisir la Cour
oncée à l’article 12 —, puisque celui-ci dispose que chacune des deux
rties peut saisir la Cour :
      « Tout différend concernant l’interprétation ou l’application ... du
   statut [du fleuve Uruguay] qui ne pourrait être réglé par négociation
   directe peut être soumis par l’une ou l’autre des parties à la Cour
   internationale de Justice. » (Les italiques sont de moi.)
J’ajoute que la Cour n’« autoriser[ait] » pas les activités projetées, mais
nnaîtrait de prétendues violations, par la Partie qui formule des objec-
ns, du droit de la Partie qui projette de mener les activités à une « uti-
ation rationnelle et optimale du fleuve Uruguay ».
8. L’Uruguay lui-même considérait que l’« obligation de non-construc-
n » existait jusqu’au prononcé de la décision de la Cour. Mme Petro-
li, présidente de la délégation uruguayenne auprès de la CARU, a
claré ce qui suit devant la commission de l’environnement du Sénat
uguayen le 12 décembre 2005 :
     « Le président : L’un des arguments évoqués est que s’il avait
   consulté on lui aurait dit non. C’est une astuce. Que serait-il arrivé si
   on lui avait dit non ?

     Mme Petrocelli : On n’aurait pas fait les ouvrages. Nous aurions dû

                                                                          123

  saisir un tribunal international pour connaître quel préjudice entraî-
  nait un refus d’arbitrage. » (Mémoire de l’Argentine, par. 2.27.)

9. En résumé, les articles 7 à 12 du statut du fleuve Uruguay établis-
nt clairement un mécanisme procédural qui comprend non seulement
 bligation d’informer, de notifier et, en cas d’objections, de négocier,
ais également l’obligation pour les deux Parties, en cas d’échec des
gociations, de régler leur différend en le soumettant à la Cour.

                                        (Signé) Leonid SKOTNIKOV.




                                                                    124

